Citation Nr: 0123705	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  01-06 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to a higher initial rating for posttraumatic 
stress disorder, currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran served on active from August 1969 to April 1972.

In a May 2000 decision, the Board of Veterans' Appeals 
(Board) granted service connection for posttraumatic stress 
disorder (PTSD).  This appeal arises from a July 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, that assigned an 
initial 10 percent disability evaluation for PTSD.  The 
veteran has continued his appeal for a higher initial 
evaluation. 

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board must consider the initial rating, and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999).  The Board has thus 
recharacterized the issue shown on page 1 to reflect the 
veteran's dissatisfaction with the initial rating assigned by 
the RO.

The veteran has not requested a hearing.


FINDINGS OF FACT

1.  All evidence necessary for disposition of the claim has 
been obtained.

2.  The veteran's PTSD has been manifested throughout the 
appeal period by nightmares, intrusive recollections, social 
withdrawal, poor concentration, clinical depression, lack of 
insight, and irritability with others resulting in 
considerable impairment in social and industrial 
adaptability. 

3.  Severe impairment in the ability to establish and 
maintain effective or favorable relationships with people or 
severe impairment in the ability to obtain or retain 
employment due to PTSD has not been shown.

4.  The veteran's PTSD is not so severe as to result in 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  


CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD are met during 
the entire appeal period.  38 U.S.C.A. § 1155 (West 1991); 
38 U.S.C. § 5103, 5103A, 5107 (West 1991 & Supp 2001); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996), §§ 4.126, 4.130, 
Diagnostic Code 9411 (effective November 7, 1996); 66 Fed. 
Reg. 45,620 (Aug 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.156 (a), 3.159, and 3.326 (a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran separated from active service in 1972 with a 
diagnosed character disorder.  In July 1988, he was 
hospitalized for treatment of alcohol dependence.  In 
September 1994, the diagnoses included alcohol abuse, 
adjustment disorder related to recent death of his father, 
anxiety, and rule-out dysthymia.  In October 1994, he 
complained of anxiety and depression and apparent symptoms of 
PTSD.  It was reported that his prior psychiatric history was 
positive for alcoholism, marijuana abuse, and symptoms of 
PTSD.  He had 3 prior admission to a substance abuse 
treatment unit at the VA Medical Center.  VA outpatient 
treatment reports show continued treatment through 1995 and 
the diagnoses include PTSD and polysubstance abuse.

In November 1995, the veteran filed a claim for service 
connection for PTSD.

During a December 1995 VA PTSD examination, the veteran 
reported 2 to 3 nightmares per week and described himself as 
short-fused and irritable.  When under the influence of 
alcohol, he said that he could be assaultive.  He avoided 
crowds and became nervous when he heard helicopters or loud 
noises.  He avoided war movies.  He had worked for the Post 
Office since 1985 but had been suspended many times for drug 
and alcohol use and for difficulty with getting along.  He 
was married with 3 children.  He took Prozac, Trazadone, and 
Pyridoxine.  He said that he had medicated himself with 
alcohol and drugs over the years to avoid thinking about the 
war and to raise his spirits.  His examiner reported that the 
veteran was alert and oriented in all three spheres and 
showed no sign of psychosis.  He spoke in a labored and 
measured manner.  He showed significant depression.  His 
affect was somewhat restricted.  His memory and intellect 
appeared to be intact and well above average.  The examiner 
offered a diagnosis of chronic, moderate PTSD and felt that 
there was considerable impairment in social and industrial 
adaptability.  The examiner felt that the veteran had great 
difficulty in relating to others but noted that symptoms were 
somewhat better with medication and treatment.  

VA clinical reports show that the veteran was treated for 
PTSD and other conditions at various times during the appeal 
period with occasional inpatient admissions.  An April 1997 
outpatient treatment report reflects that the veteran had 
disagreements with his employer and became enraged and began 
using alcohol.  He reported non-compliance with his treatment 
and medication with concomitant increase in the number of 
PTSD related nightmares.  His insight and judgment were 
reportedly poor and he reported suicidal/homicidal ideation.  
He agreed to hospitalization.  

An April-May 1997 VA hospital report notes an admission for 
alcohol abuse and PTSD.  After the veteran was medicated he 
denied further suicidal/homicidal ideation.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 50 
[according to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, a 
score of 41 to 50 is indicative of serious symptoms, or 
serious difficulty in social, occupational, or school 
functioning, i.e., no friends, unable to keep a job.  See 
38 C.F.R. § 4.125 (2000)].  

In May 1997, an examiner felt that the veteran could recover 
if he avoided substance abuse and complied with treatment; 
otherwise, his prognosis would be poor.  If he complied, he 
would be able to work around other employees and handle 
supervision if that supervision was not confrontational; 
however, his insight and understanding still appeared to be 
fragile.  It was also noted that chronic back pain could 
further limit his ability to function.   

Later in May 1997, a VA examiner wrote a memo to obtain the 
veteran's release from jury duty because, in the examiner's 
opinion, the veteran's depression and irritability would 
render him incapable of paying adequate attention or 
following jury instructions.  

VA treatment continued during 1997 and 1998.  The veteran was 
hospitalized at a VA Medical Center during latter April and 
early May 1998 in the substance abuse residential 
rehabilitation treatment program.  At admission, his GAF 
score was 60 and again at the termination of the program on 
May 13th, a GAF score of 60 was assigned.

In June 1998, a VA social worker wrote a letter noting that 
the veteran's diagnoses were alcohol dependence in remission 
and PTSD and that the prognosis for total recovery was poor.  
The clinician stated, "In my opinion, [the veteran] is 
industrially and socially impaired and unable to maintain 
gainful employment."  The veteran's VA treating physician 
also signed the letter.  

A July 1998 VA outpatient treatment report reflects that a 
GAF score of 42 had been assigned.  The note reflects that 
the highest GAF in the recent year was felt to be 45.  Racing 
thoughts, hypervigilance, anger control problem, and loss of 
memory were noted.  

In May 2000, the Board granted service connection for PTSD 
effective from November 3, 1995.  In a May 2000 rating 
decision, the RO assigned a noncompensable evaluation under 
Diagnostic Code 9411 and noted that an examination would be 
scheduled to determine the severity of the PTSD.

The veteran underwent VA PTSD examination in July 2000 and, 
according to the report, the examiner was asked to 
differentiate between psychiatric symptoms due to PTSD and 
those due to polysubstance abuse or character disorder.  The 
examiner, who also conducted the December 1995 examination, 
noted a review of the claims file and noted progressively 
worsening PTSD since December 1995.  The examiner reported 
that the veteran had undergone a VA PTSD compensation and 
pension examination in December 1999; however, the examiner 
certainly must have meant to report December 1995 as the 
examination date, as there is no other mention of a December 
1999 VA PTSD examination in the claims file.  

The July 2000 VA PTSD examination report notes that the 
veteran left his job in April 1998 because of conflicts with 
coworkers and supervisors.  The veteran had apparently taken 
a step toward violence with his former employer as he 
reported that he "was on his way out the door to the Post 
Office with a gun."  The examiner felt that the veteran's 
Vietnam experiences had not caused but had aggravated any 
drug and alcohol problems.  The veteran reported three to 
four nightmares per week, continued sleep problems, social 
reclusion, and irritability.  He avoided crowds and checked 
house security at night.  He spent most of his time alone.  
The examiner attributed the veteran's inability to adjust 
during his lifetime to a character disorder as well as to 
PTSD.  The veteran continued in weekly psychotherapy 
sessions, three times per week for group therapy, and also 
saw a physician once every six weeks for medication 
management.  He currently took nefazodone and doxepin.  The 
examiner felt that the veteran exaggerated his symptoms a 
bit.  

During the examination, the veteran was alert, oriented in 3 
spheres, and showed no sign or symptom of psychosis.  He was 
depressed and his affect was sluggish and somewhat blunted, 
if not flattened.  Insight and judgment appeared to be 
impaired along characterological lines.  The veteran appeared 
not to take responsibility for his acts and preferred to 
blame everything on PTSD.  Memory and intellect were intact 
and of average capacity.  According to the examiner, the 
veteran's PTSD was mild to moderate and would not render him 
unemployable.  The examiner also assigned an Axis II 
diagnosis of very severe mixed personality disorder.  

The July 2000 VA examiner assigned a GAF score of 65 due 
solely to PTSD [according to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, a GAF score of 61 to 70 is indicative of some mild 
symptoms, or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well.  
See 38 C.F.R. § 4.125 (2000)].  The examiner reported mild to 
moderate impairment in social and occupational adaptability 
due to PTSD.  The examiner felt that the bulk of the 
veteran's inability to function was due to character disorder 
and polysubstance dependency.  Based on PTSD alone, he was 
considered employable and competent to manage funds.  

In a July 2000 rating decision, the RO assigned a 10 percent 
disability rating for PTSD effective from November 3, 1995.

In August 2000, the veteran reported disagreement with the 
disability rating assigned and felt that his PTSD was much 
more severe.  

In September 2000, the RO received additional VA outpatient 
treatment reports dated in 2000 that reflect ongoing PTSD 
treatment.  Treatment notes dated in February 2000 reflect 
that the veteran was attending school and that he felt that 
his mood was stable and that he slept adequately.  He denied 
suicidal/homicidal ideation.  In April 2000, he reported 
renewed dreams of Vietnam, no suicidal/homicidal ideation, 
and that nefazodone had helped with irritability.  A May 2000 
report notes that Social Security Administration (SSA) 
disability benefits had recently begun.  In June 2000, he was 
afraid to sleep because of nightmares.  Three reports dated 
in July 2000 contain GAF scores of 40.  In later July 2000, 
the veteran's medication management physician added 
gabapentin, 400 mg, for sleep difficulty.  In August 2000, a 
GAF score of 40 was continued.  

In November 2000, SSA records were received.  According to an 
August 1999 SSA mental evaluation report, the veteran 
appeared anxious and agitated and it was felt unlikely that 
he would be able to concentrate well enough to perform even 
simply repetitive tasks in a relatively low-stress 
environment.  An SSA determination dated January 10, 2000 
reflects that disability benefits due to a primary diagnosis 
of anxiety related disorders began on April 15, 1998.  

In October 2000, the veteran's VA physician for medication 
management reported that when the veteran worked he had 
difficulty with stress and had thoughts of hurting 
supervisors.  He also had strong relapse urges and often felt 
depressed, had difficulty concentrating, and lacked 
motivation.  He was socially isolated and avoided people.  He 
was chronically fatigued due to impaired sleep. The physician 
stated, "In our clinical opinion, veteran is both socially 
and industrially impaired.  He is totally and permanently 
disabled."

II.  Legal Analysis

The RO has met its duty to assist the veteran in the 
development of the claim under the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096.  The RO 
made reasonable efforts to obtain relevant records adequately 
identified by the veteran; in fact, it appears that all 
evidence identified by the veteran relating to this claim has 
been obtained and associated with the claims folder.  
Multiple VA examinations were conducted and copies of the 
reports associated with the file.  The veteran does not 
desire a hearing.  SSA records were also obtained.  Through 
issuance of a statement of the case and supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to prevail on his claim. 

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  As noted in the 
introduction, in cases such as this, where the veteran has 
appealed the initial rating assigned after service connection 
is established, the Board must consider the initial rating, 
and, if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 
12 Vet. App. at 126-27.

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  38 C.F.R. §§ 4.1, 4.2 (2000).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Whether the upper or lower 
extremities, the back or abdominal wall, the eyes or ears, or 
the cardiovascular, digestive, or other system, or psyche are 
affected, evaluations are based upon lack of usefulness, of 
these parts or systems, especially in self-support.  This 
imposes upon the medical examiner the responsibility of 
furnishing, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of disability upon the person's ordinary activity.  
In this connection, it will be remembered that a person may 
be too disabled to engage in employment although he or she is 
up and about and fairly comfortable at home or upon limited 
activity.  38 C.F.R. § 4.10.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126 (2000).

The veteran's service-connected PTSD has been rated as 10 
percent under Diagnostic Code 9411 of the Rating Schedule for 
the entire appeal period.  Therefore, the Board need consider 
whether a higher disability rating may be assigned for any 
portion of the appeal period.  

The Board observes that, effective November 7, 1996, VA 
revised the criteria for diagnosing and evaluating 
psychiatric disabilities.  Where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran applies, 
absent congressional or Secretarial intent to the contrary.  
See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this regard, 
VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for an increased 
rating, the Board should first determine whether the revised 
version is more favorable to the veteran.  In so doing, it 
may be necessary to apply both the old and new versions of 
the regulation.  If the revised version of the regulation is 
more favorable, the retroactive reach of that regulation 
under 38 U.S.C.A. 5110(g) (West 1991) can be no earlier than 
the effective date of that change.  VAOPGCPREC 3-2000 (2000).  
As such, VA must consider the claim pursuant to the former 
criteria during the course of the entire appeal, and since 
November 7, 1996, under the revised criteria, applying 
whichever is more favorable to the veteran.  See DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  

Under the formerly applicable criteria, 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996), a 30 percent evaluation for PTSD 
is warranted when the ability to establish or maintain 
effective and wholesome relationships with people is 
definitely impaired, and the psychoneurotic symptoms result 
in such reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  VA's General Counsel has defined "definite" as 
"distinct, ambiguous, and moderately large in degree," and as 
representing a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  VA 
O.G.C. Prec. 9-93.  VA, including the Board, is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 7104(c) 
(West 1991).

A 50 percent evaluation for PTSD is warranted under the 
former criteria when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and where, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation is warranted when the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation is warranted 
when: 1) the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; 2) the veteran exhibits totally 
incapacitating psychoneurotic, symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
3) there is demonstrable inability to obtain or retain 
employment.

Under the revised rating criteria, 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000), a 30 percent evaluation is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

Under that formula, a 50 percent evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusion or hallucination; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of closes relatives, 
own occupation, or own name.  

Upon consideration of both versions of the rating schedule, 
the Board does not find that the revised version is more 
favorable; therefore, the prohibition against retroactive 
reach of that version will not be a factor here. See DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997).  

The veteran's PTSD has been manifested throughout the appeal 
period by nightmares, intrusive recollections, social 
withdrawal, poor concentration, clinical depression, lack of 
insight, irritability with others in a workplace setting, and 
considerable impairment in social and industrial 
adaptability.  Comparing these symptoms with the criteria of 
the rating schedule, the Board finds that the criteria for a 
50 percent disability rating under the former criteria of 
Diagnostic Code 9411 are more nearly approximated.  In 
finding that the criteria for a 50 percent disability rating 
are more nearly approximated, the Board notes that during a 
December 1995 VA PTSD examination, the examiner specifically 
noted considerable impairment in social and industrial 
adaptability.  According to the prior provision of the rating 
schedule, considerable impairment in ability to establish 
effective relationships and considerable industrial 
impairment are two criteria of a 50 percent disability 
rating.  Therefore, the December 1995 VA examination report 
strongly suggests that a 50 percent disability rating would 
be appropriate.  The examiner noted a flattened affect, which 
warrants a 50 percent disability rating under the revised 
criteria.  The veteran's insight and judgment were felt to be 
impaired, which also argues for a 50 percent disability 
rating under the revised criteria.  In July 2000 the VA PTSD 
examiner felt that PTSD had caused mild to moderate 
impairment of social and occupational adaptability, which 
does not argue for a rating higher than 50 percent nor does 
it indicate that the veteran's PTSD had increased in 
severity.  The GAF scores assigned also suggest a 50 percent 
disability rating.  

During the appeal period, the GAF scores ranged from as low 
as 40 to as high as 65.  It is true that in July 2000 a VA 
PTSD examiner felt that PTSD had progressively worsened since 
December 1995; however, at the conclusion of the report, the 
examiner assigned a GAF score of 65, which is the highest GAF 
score assigned during the entire appeal period.  The Board 
notes that in July and August 2000, VA outpatient treatment 
reports reflect a GAF score of 40, the lowest GAF score 
assigned during the entire appeal period.  Thus, during the 
same month, different examiners assigned both the highest and 
lowest GAF scores; however, the Board notes that the GAF 
scores of 40 are not limited to PTSD alone but reflect 
overall functioning.  In contrast, where an examiner 
attempted to separate out the degree of disability due to 
PTSD, a GAF score of 65 was assigned.  This indicates to the 
Board that PTSD has not more nearly approximated the criteria 
for a 70 percent disability rating during the appeal period, 
nor has it appreciably increased in severity during the 
appeal period.  

The Board also notes that there is evidence of 
unemployability during the appeal period.  SSA records 
reflect that the veteran has been disabled from working since 
April 1998.  In June 1998 and in October 2000, VA health 
professionals agreed; however, none of these reports has 
attempted to determine to what extent PTSD prevents working 
whereas the July 2000 VA PTSD examiner has specifically found 
that based on PTSD alone, the veteran was employable.  The 
veteran himself has not argued that his PTSD alone would 
prevent him from securing or following a substantially 
gainful occupation.  

As more evidence that PTSD is not totally responsible for 
overall mental impairment, it is noted that in April 1997 
suicidal/homicidal ideation was reported; however, the report 
notes that the veteran had returned to alcohol use.  
Moreover, in May 1997, an examiner felt that as long as the 
veteran complied with his treatment regimen, he would be able 
to handle at least some type of work.  Thus, these reports 
link increases in severity of impairment to alcohol use, more 
or less, rather than to PTSD.  In similar fashion, those 
reports that find the veteran to be totally disabled from 
working or nearly so do not distinguish between PTSD and 
other disabling disorders such as polysubstance abuse, 
character disorder and personality disorder.  Therefore, they 
do not compel the conclusion that the veteran's PTSD more 
nearly approximates the criteria for a disability rating 
higher than 50 percent under either version of the rating 
schedule.  

For the above reasons, the Board does not finds that the 
veteran's PTSD is manifested either by severe impairment in 
the ability to establish and maintain effective or favorable 
relationships with people or severe impairment in the ability 
to obtain or retain employment or by deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as suicidal ideation, 
obsessional rituals, speech intermittently illogical, 
obscure, or irrelevant, or any other criterion warranting 70 
percent disability rating for PTSD.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996), 
§ 4.130, Diagnostic Code 9411 (effective November 7, 1996).

38 C.F.R. § 3.321(b) (2000) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App.  524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this 
case, the rating assigned herein does acknowledge some impact 
on the veteran's earning potential; however, PTSD alone has 
not been shown to cause such difficulties as marked 
interference with employment or to warrant frequent periods 
of hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.  See also 
VAOPGCPREC. 6-96. 

ORDER

A 50 percent evaluation for PTSD is granted, subject to the 
laws and regulations concerning the payment of monetary 
benefits.


		
	R. E. Smith
	Acting Member, Board of Veterans' Appeals


 

